DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted February 26, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 4 recites “the suction” which lacks proper antecedent basis.
Claim 1, line 5 recites “the delivery” which lacks proper antecedent basis.
Claim 1, line 8 recites “the internal surface” which lacks proper antecedent basis.
Claim 1, line 11 recites “the portion of said annular cavity” and “the portion” lacks proper antecedent basis.
Claim 1, lines 13-14 recite “the central external axis” which lacks proper antecedent basis.
Claim 1, line 14 recites “the rotational eccentricity” which lacks proper antecedent basis.

Claims 2-18 depend from claim 1 and are objected to for depending from an objected claim.
Claim 5, line 3 recites “the central body” which lacks proper antecedent basis.
Claim 10, line 5 recites “the radius of curvature of said proximal portion” which lacks proper antecedent basis.
Claim 10, line 6 recites “the radius of curvature of said distal portion” which lacks proper antecedent basis.
Claim 10, lines 6-7 recite “the radius of curvature of said intermediate portion” which lacks proper antecedent basis.
Claim 12, line 3 recites “the range” which lacks proper antecedent basis.
Claim 12, line 4 recites “the internal diameter of said external stator” and “the internal diameter” lacks proper antecedent basis.
Claim 15, lines 2-3 recite “the inlet of fluid into the space” and both “the inlet” and “the space” lack proper antecedent basis.
Claim 16, lines 4-5 recite “the portion or portions of said main plate” and “the portion” lacks proper antecedent basis.
Claims 17 and 18 depend from claim 16 and are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, line 4 recites “the portion of said annular cavity” and it appears this is a different feature than the “portion of said annular cavity” introduced in claim 1. The examiner notes that a preliminary amendment deleted the reference numbers from the claims, but these features had different reference numbers, which suggests the components are not the same. The “portion” of claim 2 should be given a unique name, such as “a second portion of said annular cavity”.
Claim 3, line 4 recites “said internal surface of said stator” which raises two issues. First, the “internal surface” lacks proper antecedent basis. Second, claim 1 defined the stator as comprising an external stator and an internal stator. It is unclear if the “internal surface” referred to in claim 3 is part of the external stator or the internal stator. For the purpose of examination, the “internal surface” will be treated as the “internal surface” of the external stator.
	Claim 4, line 4 similarly recites “said internal surface of said stator” which renders the claim indefinite for the same reason.

Claim 7, lines 3-4 state “a proximal portion arranged along a direction that is on average comprised between an average angle comprised between 40° and 80°” and the grammar of the limitation is confusing. It is unclear what is an “average” of a direction and how the “average angle” is determined. Figure 5 of the applicant’s drawings shows an angle measured between a radial direction and a line connecting the radially inner end and radially outer end of the proximal portion. As best the examiner understands the limitation, the proximal portion forms an angle between 40° and 80° with respect to a radial direction. The examiner respectfully requests the applicant clarify the claim language. 
	 Claim 9, line 4 recites “said proximal portion” which lacks antecedent basis. Claim 9 depends from claim 1 and neither claim 1 nor claim 9 introduce “a proximal portion”. Claim 7 introduces “a proximal portion”. For the purpose of examination, claim 9 will be treated as introducing “a proximal portion of said deformable vanes”.
	Claim 13, lines 2-3 recite “wherein said deformable vanes have a leaf spring type configuration” and it is unclear what scope is covered by “leaf spring type configuration”. The deformable vanes are not leaf springs themselves, and the word “type” suggests 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 13, and 15, as far as claims 2-4 and 13 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,684,035 to Kemp in view of US 3,832,105 to Takahashi.
In Reference to Claim 1
Kemp teaches:
	An improved pump comprising a stator (14, 16, 18, 52) comprising an external stator (14) and an internal stator (52), and an impeller (30) rotatably housed between said external stator and said internal stator,

	a delivery (24) being fashioned at a radially external periphery portion of said external stator, 
	said impeller comprising a plurality of deformable vanes (48) movable inside an annular cavity (space between discs 32 and 34) defined between said external stator and said internal stator and in slidable contact with an internal surface of said external stator,
	in every position of said impeller with respect to said stator at least two deformable vanes of said plurality of deformable vanes being sealed in a portion (bottom cavity 60 in Figure 1) of said annular cavity between said suction and said delivery to isolate said delivery from said suction, 
	said impeller being rotatable about a central internal axis (axis of rotation of the impeller) and a central external axis (coincides with the axis of rotation) of said external stator,
	wherein an impact of said deformable vanes on the interior surface of said external stators determines a deformation of said deforming vanes, 
said deformation of said deformable vanes determining, at said delivery a reduction of a volume of space (60) comprised between two contiguous deformable vanes that contributes to a generation of flow rate of said improved pump (see column 1, line 43 through column 2, line 38 and Figure 1).
The deformation of the vanes is caused by collision with a tapered step member (44) extending from the external stator. Regarding the reduction of volume of space, the 
Regarding the deformable vanes being sealed, the vanes extend from the internal stator to the internal surface of the exterior stator and therefore any two adjacent vanes would create sealed portions (cavities 60) when in the positions between the suction and delivery (see Figure 1).

    PNG
    media_image1.png
    553
    655
    media_image1.png
    Greyscale

Kemp fails to teach:
	The central internal axis is offset with respect to the central external axis of the external stator, a rotational eccentricity of said impeller with respect to said external stator determines a deformation of said deformable vanes.
Takahashi teaches:
	A pump comprising an external stator (1) and an impeller (6) having a plurality of deformable vanes (6a, 6b, 6c, 6d), wherein a central axis (middle of shaft 5) of the impeller is offset with respect to a central axis (not shown, central point of chamber 1 in 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Kemp by re-arranging the central axis of the impeller to be offset with respect to the central axis of the external stator as taught by Takahashi as both references are directed to pumps with deformable vanes, and for the purpose of further deforming the vanes by moving them closer to the internal surface of the external stator.
	Regarding the rotational eccentricity, by re-arranging the impeller such that its central axis is offset with the central axis of the external stator, the deformable vanes would be located closer one side of the external stator (the top of Figure 1 of Kemp), which would cause greater deformation. Greater deformation affects the size of the cavity (60 of Kemp) between adjacent vanes would affects the suction when the vane moves past the step member (44 of Kemp) and return to an expanded length. Greater deformation makes the cavity with the upstream vane larger and the downstream vane smaller. Therefore, the rotational eccentricity determines the deformation.
In Reference to Claim 2#
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, wherein in every position of said impeller with respect to said stator at least two deformable vanes of said plurality of deformable vanes are sealed in a second portion of said annular cavity between said delivery and 

    PNG
    media_image2.png
    510
    510
    media_image2.png
    Greyscale

In Reference to Claims 3 and 4#
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, wherein said deformable vanes comprise a distal portion (radially outer end) having a radius of curvature substantially equal to the radius of curvature of an internal surface of the external stator. Figure 1 of Kemp shows the top vanes (48) deforming to match the curvature of the internal surface of the external stator (along the tapered step 44). Therefore, both the distal portion and internal surface would have substantially the same radius of curvature. Regarding claim 3, since the radius of curvature of the distal portion is substantially the same as that of the internal surface of the external stator, the radius of curvature is greater than 90% of the radius of curvature of the internal surface of the external stator.
In Reference to Claim 5#
Kemp as modified by Takahashi teaches:

In Reference to Claims 10 and 11#
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, wherein said deformable vanes have a curved proximal portion (not numbered, see annotated Figure 1 of Kemp below), a curved distal portion (not numbered, see annotated Figure 1 of Kemp below), and an intermediate portion (not numbered, see annotated Figure 1 of Kemp below) connecting said curved proximal portion and said curved distal portion, a radius of curvature of said proximal portion being substantially greater than a radius of curvature of said distal portion, a radius of curvature of said intermediate portion being substantially lower than the radius of curvature of said distal portion (see annotated portion of Figure 1 of Kemp below).

    PNG
    media_image3.png
    467
    644
    media_image3.png
    Greyscale


	Regarding claim 11, the radius of curvature of the proximal portion is constant and the radius of curvature of the intermediate portion is variable (decreases) for connecting said proximal portion and said distal portion. The radius of curvature of the intermediate portion decreases as the deformation of the vane increases.
In Reference to Claim 13#
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, wherein said deformable vanes are a curved, resilient material (the vanes are curved and elastically deform).
In Reference to Claim 15#
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, wherein an inlet (radially inner gap between adjacent vanes which would face the opening 62 of Kemp) of fluid into a space (cavity 60 of Kemp) comprised between two contiguous deformable vanes takes place in a substantially radial direction starting from a substantially central zone in proximity to said internal central axis of said impeller (see Figure 1 of Kemp)

Claims 7 and 9, as far as claims 7 and 9 are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,684,035 to Kemp as  as applied to claim 1 above, and further in view of case law.
In Reference to Claim 7#
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, wherein said deformable vanes have a proximal portion (radially inner section) arranged along a direction that forms an acute angle with respect to a radial direction of said impeller (see annotated Figure 1 of Kemp below).

    PNG
    media_image4.png
    433
    521
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    500
    513
    media_image5.png
    Greyscale

Kemp as modified by Takahashi fails to teach:

	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, Kemp teaches the proximal portion is curved such that the radially outer end of the proximal portion is circumferentially offset from the radially inner end of the proximal portion. An angle can be measured between line connecting the ends of the proximal portion and a line along the radial direction. 
	The length and curvature of the vane affect the size of the angle, where a vane with more curvature would form a larger angle. The size of the angle also affects the size of the cavity formed between the adjacent vanes, and the size of the cavity affects the vacuum effect when the vanes pass over the step member (44 of Kemp). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Kemp as modified by Takahashi by re-shaping the vanes such that the angle formed between the proximal portion and the radial direction is between 40° and 80° in view of case law for the 
The examiner notes page 9, lines 6-10 of the applicant’s specification describes the angle range, but does not explain criticality for the claimed range.
In Reference to Claim 9#
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, wherein said deformable vanes have a transverse thickness (width in circumferential direction) and a proximal portion of the deformable vane has a length (length in radial direction) (see Figure 1 of Kemp).
Kemp as modified by Takahashi fails to teach:
	The transverse thickness comprised in a range between 1/150 and 1/40 of the length of the proximal portion.  
	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, Kemp teaches the deformable vanes have a thickness and the proximal portion has a length in the radial direction.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Kemp as modified by Takahashi by re-sizing the vanes such that the transverse thickness is in the range between 1/150 and 1/40 of the length of the proximal portion in view of case law for the purpose of achieving the desired flexibility of the deformable vanes.	
	The examiner notes page 9, line 28 through page 10, line 2 of the applicant’s specification recites the limitation, but does not explain criticality for the claimed range.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,684,035 to Kemp as modified by US 3,832,105 to Takahashi as applied to claim 1 above, and further in view of EP 1,310,678 to Preinfalk (the machine translation provided by the applicant in the IDS filed February 26, 2021 will be referred to herein).
In Reference to Claim 8
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, comprising the deformable vanes. Kemp teaches the vanes can be made of a rubber material (column 2, lines 37-38).
Kemp as modified by Takahashi fails to teach:
	The deformable vanes are made of a metal material or of a carbon fibre based material.
Preinfalk teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Kemp as modified by Takahashi by forming the vanes of a metal material as taught by Preinfalk as both references are directed to pumps with deformable vanes, and which is a simple substitution which would yield predictable results. In this case, the predictable result would be an impeller having vanes formed from a metallic material which are capable of elastically deforming. 
In Reference to Claim 14
Kemp as modified by Takahashi teaches:
	The improved pump of claim 1, comprising the deformable vanes.
Kemp as modified by Takahashi fails to teach:
	The deformable vanes comprise a main plate associated with at least one secondary plate arranged in the area of maximum bending moment of said deformable vanes.
Preinfalk teaches:
	A pump (1) comprising an impeller (2) with deformable vanes (5, 7), wherein the deformable vanes comprise a main plate (7) associated with at least one secondary plate (5) arranged in the area of maximum bending moment of said deformable vanes (see paragraphs 15 and 20 and Figures 1 and 2). The secondary plate is the radially outer end of the vane, and therefore is in the area of the maximum bending moment.
.

Allowable Subject Matter
Claims 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach the rotational eccentricity is equal to a value comprised in a range between 1/40 and 1/22 of an internal diameter of said external stator as recited in claim 12. Kemp fails to teach rotational eccentricity. While Takahashi teaches a rotational eccentricity, Takahashi fails to teach the eccentricity is compared to the internal diameter. 
	The prior art of record fails to teach each deformable vane comprises a main plate associated with a secondary plate configured to stiffen said main plate at a portion or portions of said main plate resting in an uninterrupted way on the stator as recited in claim 16. Preinfalk teaches a vane formed of two plates (5 and 7), where either plate 
	Claims 17 and 18 depend from claim 16 and contain its limitations and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,697,773 to Mendoza teaches pump having deformable vanes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799